Title: Memorandum Books, 1787
From: Jefferson, Thomas
To: 


          1787.
          
            
              Jan.
              1.
              
                Gave the following etrennes at court ₶      Valet de chambre de M. de Vergennes 96   Livery servants of do. 24   Suisse of do. 24   Suisse of M. de Reyneval 24   Garçon de bureau of do. 24   Coffee men at the Salle des Ambassadeurs 48   the two Swiss at do. 24   264   the servts. of the 2 Introductors & Secretary   72   336  
            
            
              
              2.
              
            
            
              
              The article of Commissions for 176 days comes to 105₶–14 which is 18₶–6 a month = 12s a day.
            
            
              
              Pd. Goldsmith the 21st. livraison of Encyclopedie viz.
            
            
              
                  for myself 36–10   Doctor Franklin  36–10   F. Hopkinson 36–10   James Madison 36–10   Colo. Monroe 35–10   Dr. Currie 35–10   217– 
            
            
              
              Gave James etrennes 12f.
            
            
              
              3.
              
              Pd. for books 24f.
            
            
              
              5.
              
              Pd. Goldsmith for do. 40f4.
            
            
              
                Pd. do. for Biblioth. physic. oecon.  for Hopkinson 5f4.   Pd. do. for do. for Madison 5f4.  
            
            
            
              
              Pd. do. for Tableau de Paris 10f.
            
            
              
              Pd. do. for l’Ami de l’Adolescence for Stockdale 27f12.
            
            
              
              7.
              
              Pd. for one Drost’s ecus 9f.
            
            
              
              9.
              
              Gave Patsy 3f.
            
            
              
              10.
              
                Recd. of Madme. d’Houditot for ecritoire 48f. ₶    Pd. Petit  for etrennes for difft. persons 21   for garden seeds 10–10   for James’s apprenticeshp. wth. Patissier  72–  103–10  
            
            
              Jan.
              10.
              
                ₶    Pd. do.  for hire of a coachman 24   for furniture 53–12   for portage books frm. London   40–  Marechale’s Apoth.’s acct. 75– 8   193– 
            
            
              
              His accts. stand as follows
            
            
              
                 Dec. 24.—31.₶     Kitchen (15) 207–1   Office 63–7   Pet. depences 91–18   1. voie wood for stove   26–15   Postage 27–15   Patsy 23–10   440–6    for 1787. Jan. 1—6₶   Kitchen (19) 147–15   Office 46–3   Pet. depences 52–14   Postage 23–6   Patsy 9–6   279–4  
            
            
            
              
              Pd. Petit 369₶–10 in part of the two last articles of 440₶–6 and 279₶–4. so there remains due to him 350₶.
            
            
              
              11.
              
              Pd. at Palais royal 1f4.
            
            
              
              12.
              
              Recd. of Mr. Grand for U. S. 2000₶.
            
            
              
              Pd. Petit balance 350₶.—pd. for ink pot 3f10.
            
            
              
              13.
              
              Pd. at Varieties 3f.
            
            
              
              15.
              
              Pd. Goldsmith for books 18f12.
            
            
              
              16.
              
              Pd. in part for 4. Casserolles 1000f.
            
            
              
              17.
              
              Drew order on Mr. Grand in favor of Ct. de Langeac for a quarter’s rent 1875₶.
            
            
              
              18.
              
              Pd. Garvey’s bill for 59f5. towit 11f for portage of Spanish books & 48f5 for that of the M. de la fayette’s copying press.
            
            
              
              Indorsed bill for J. Banister on Donald & Burton for £100 Sterl.
            
            
              
              20.
              
              Pd. for De Thou’s history for Jas. Madison 55f.
            
            
              
              Gave Patsy 3f.
            
            
              Jan.
              24.
              
              Pd. Count Carbouri for 28. bottles of wine 168f. } = 700₶Pd. Petit on acct. 532f.
            
            
              
              25.
              
              Gave etrennes to Cabaret’s garçon 12f.
            
            
              
              Pd. for books 2f10.
            
            
              
              26.
              
              Pd. Tarbé’s draught for portage of wine de Cahusac 35f.
            
            
              
              Pd. Le Veillard for the same wine 98f. Note the barrel contains 250 bottles, and this was for the wine delivered at Bourdeaux.
            
            
              
              27.
              
              Pd. balance for the 4. casserolles 366₶–7s–10d.
            
            
            
              
              29.
              
              Recd. of Don Miguel de Lardizabal for copying press &c. 132f.
            
            
              
              30.
              
              Acceptd. Colo. Smith’s bill in favr. of Gueffier for 240f paiable in 1. month.
            
            
              
              Pd. for books 7f10.
            
            
              
              31.
              
              Pd. for books 18f.
            
            
              Feb.
              1.
              
              Recd. of Mr. Grand for U. S. 4000f.
            
            
              
              3.
              
              Pd. for books 44f—gave Patsy 3f.
            
            
              
                  ₶  Pd. Petit  for  himself 72  Espagnol 60  Cocher 60  Saget 50  Cuisiniere   48  Jardinier 45  Garçon 15 350   for month’s forage  203   on acct. 574      1127  
            
            
              
              5.
              
              Pd. l’Abbé Arnoud portage of cork acorns 12f10.
            
            
              
              7.
              
              Lent J. Bannister 1500f.
            
            
              
              8.
              
              Gave order on Mr. Grand to pay Mrs. Barclay’s bill for 1000f.
            
            
              
              Pd. for ink pot 1f10—for 4 doz. meches phosphoriques 5f.
            
            
              
              9.
              
              Petit’s accts. from Jan. 7.—Feb. 3. are as follows.
            
            
              Feb.
              9.
              
                Jan. 7.—14 15—20 21—27 28—Feb. 3.  Cuisine 16152– 2 38395– 1 19152– 7 34450–14  Office  40–16  82– 6  44– 2–6 108–12  Petites dep. 188–13 124–19 118–11  Stove-wood  27–  27–10  26–16  bois de hetre  30–11  Postage  52–11  47– 7  40–15  192–18 745–11 396– 5–6 775–19  = 2110–13–6   he pd. for wine of Ct. Carbouri 170–10  he pd. for 2 pr. Corsets for Mrs. Smith 48– 2329– 3–6 Memoire du Cocher 12–13   ₶2341–16–6   Cr. by pd. him ante Jan. 24.Feb. 3. 700  574 1274–   1067–16–6 Pd. Petit in part of balanceremains still due to him 900 167–16–6 
            
            
              
              10.
              
              Gave Patsy 3f.
            
            
              
              12.
              
              Pd. for mendg. boots 12f—ink pots 18f.
            
            
              
              Pd. for books 2f8—hat 18f.
            
            
              
              13.
              
              Pd. hire of piano forte 12f.
            
            
              
              Pd. for books 2f8—lamps phosphoric 37f.
            
            
              
              15.
              
              Gave Patsy 30f.
            
            
              
              16.
              
              Lent Mazzei 48f.
            
            
              
              17.
              
              Recd. of Mr. Grand for the U. S. 9000₶.
            
            
              
                ₶ Pd. Duban136–16le Doreur121–le Vitrier15–10le Menuisier148– 2le Bourelier104–10le Charron58– 6le Marechal26–10–6Arthur70–Cellier (for plate657– 8–9 Cabaret for  stationary  116– 8   binding 110–11   Frouillé 1979–18   Aury 327–  3872– 0–3  
            
            
              
              18.
              
              Pd. Burrel Cairnes for John Bannister junr. 1241₶–9.
            
            
              
              Sent to Panthemont 600f.
            
            
            
              
              Lent P. Mazzei 552f.
            
            
              
              Put into hands of Petit for Gueffier (Col. Smith’s bill ante Jan. 31) 240₶.
            
            
              
              Pd. Chaplain the Sellier 466₶–18.
            
            
              
              Pd. Petit the balance of Feb. 9. 167₶–16–6.
            
            
              
               Pd. do. exp. Feb. 4.—10. viz. ₶   Cuisine (14) 177–2   Office 57–1   Petites depences 104–16   1. voie bois de hetre   31–3   postage 32–15   402–17  
            
            
              Feb.
              19.
              
              Recd. of Molini for Amer. Atlas for Duke de Cassano 50f.
            
            
              
              Pd. Molini for books 24f.
            
            
              
              22.
              
              Pd. Duprés for a medal of Genl. Green 31f16.
            
            
              
              26.
              
              Pd. for books 9f—for cotton for breeches & waistcoat 45f.
            
            
              
              Pd. Valdajou 24f.
            
            
              
              Pd. Coachman his wages 60f & dismissed him.
            
            
              
              Petit’s accts. are as follows, from Feb. 10—25
            
            
              
                ₶ s  portage of wine of Cahusac to Paris10–18a silver cup for me30–15. aunes black lace for Mrs. Adams135–1. voie of wood for the stove27–62. do. for the house62–6horse hire to Gouyon72– Feb.  10—18.  Cuisine (14)  135– 8    Office 62–15  Pet. dep. 125– 8  Patsy 16–18  postage 35–17 376–6   19.—25.  Cuisine (14) 135–17  Office 41– 8  Pet. dep. 37–16  postage 38–15 253–16   967–12 Pd. Petit in part 240f240–balce.727–12 
            
            
              
              27.
              
              His accts. for Feb. 26. 27. are
            
            
              
                   Cuisine (4) 120–3   Office 22   Pet. depences   38–18   horse hire 28–4   postage 15   224–5  
            
            
              
              28.
              
              Gave orders on Mr. Grand for the following sums
            
            
              
                 in favr. of Petit.  immediately  1450₶.  for two precedg. ballances & oth. exp.   Apr. 1.  600. for expences   May 1.  600 for expences in favr. of the Ct. de Langeac 1875. livres for a quarter’s rent paiable April 15. 
            
            
              
              Pd. Petit for a sword 18f.
            
            
              
              Gave James 24f.
            
            
              
                          Journey into South of France &c.
            
            
            
              Feb.
              28.
              
              Set out from Paris.
            
            
              
              Pd. post horses at Villeneuve 21₶—St. Lieu 12₶–8—Melun 8₶.
            
            
              Mar.
              1.
              
                Fontainebleau.  11₶.   lodging &c. 12₶. servts. 2f8—transportn. of carrge. 7f4.   reprs. of carriage 114f12—lodgg. 21f—servts. 4f4.  
            
            
              
              2.
              
            
            
              
              Moret 12f15—Faussard 8f8—Villeneuve 5f10 Pont sur Yonne 8f8.
            
            
              
              3.
              
                Sens.  8f8 seeing church 1f4.   lodging &c. 6f servts. 2f8 Villeneuve le roy 8f8 Villevallier 5f10.  
            
            
              
              Joigny 5f10 Bassou 8f8 Auxerre 11f St. Bris 5f14 Vermanton 11f8.
            
            
              
              4.
              
                Lucy le bois  11f8. reprs. of carriage 1f4.   lodging 6f servts. 2f8 Cussy les forges 8f8.   
            
            
              
              Rouvray 5f8 breakft. 2f8 Maison neuve 11f Vitteaux 11f.
            
            
              
              La Chaleure 8f8—Pont de Panis 8f8—la Cude 5f10.
            
            
              
              5.
              
                Dijon  8f8.   pr. of chaussons 1f10 paper 2f6 seeing Palais 3f slippers 3f12.   reprs. of carriage 7f4. entt. Hot. de Condé 41f barber 1f16 servts. 7f4 Lemoine, valet 9f. 
            
            
            
              
              6.
              
            
            
              
              7.
              
            
            
              
              La Baraque 8f8 Nuys 8f8.
            
            
              
              8.
              
                Beaune.  9f15. toile cirée 2f10 guide to Pommard, Voulenay, Meursault 6f.   barber 1f4 lodging chez Diou à l’ecu de France 17f10 servts. 2f8.  
            
            
              
              Aussy. pd. Parent guide to this place which is depot of wines of Monrachet 6f.
            
            
              
              Chagny. 19f10 Chalons sur Saone 11f greasing wheels 1f4 Sennecy 11f.
            
            
              
              9.
              
                Tournus.  8f8.   lodgg. hot. du Palais royal 12f servts. 2f8 charity 3f.  
            
            
              
              St. Albin 11f Macon 9f12 Maison blanche 11f St. George de Renan 8f8 dinnr. 5f.
            
            
              
              11.
              
                Chateau de Laye Epinaye.  horses 7f4.   servts. 39f Villefranche 11f2 les echelles 10f10 Puits d’or 8f15.  
            
            
              
              12.
              
                Lyons.  14f—order for horses 1f4.   douanes 3f12 seeing things 1f4.   seeing things 9f12. pd. a taylor 188₶. garçon 2f8 a Sellier alterns. of chart. 52f4.pd. for a saddle 72f garcon 1f4 coach hire 15f breakfasts 9f14 washing 3f12—entt. Hot. du Palais royal 79f12 servts. 6f Dupuits valet 12f.recd. of Messrs. Fingerlin & co. on Mr. Grand’s letter of credit 750₶. & a bill on Devillas at Nismes for 750₶. They are to answer the draught of Parent at Beaune for wine for about 400₶. 
            
            
              
              13.
              
            
            
            
              
              15.
              
            
            
              
              St. fond 14f St. Symphorin 7f.
            
            
              
              16.
              
                Vienne  10f10—a knife 9f seeing things 4f16.   entt. à la Poste 13f servts. 2f8 guides to Cote rotie 1f4.  
            
            
              
              Auberive 18f Peage 7f4 St. Rambert 10f10 St. Vallier 10f10.
            
            
              
              17.
              
                Tain  10f10.   barber 1f4 wine 9f entt. chez Revol hot. de la Poste 15f servts. 3f12.  
            
            
              
              Ferrge. over Isere 2f Valence 17f10 La Paillasse 10f10 L’Oriol 10f10 Laine 10f10.
            
            
              Mar.
              18.
              
                Montelimart  10f10 guide 1f4 charity 2f8.   entt. Hot. du Pal. royal 8f servts. 2f8 Donzerre 14f.  
            
            
              
              Pierrelatte 7f4 la Palus 9f douane 2f8 Mornas 8f8.
            
            
              
              Orange. 8f8 seeing things 4f16 dinner 11f4 servts. 1f4 Mornas 8f8 douanes 3f12.
            
            
            
              
              19.
              
                Pont St. Esprit  8f8.   lodging &c. 9f servts. 2f8 Bagnol 10f10 Connault 7f4.  
            
            
              
              Valignieres 10f16 Remoulins 12f St. Gervasy 7f4.
            
            
              
              Nismes 7f4 barber 1f4 seeing things 1f4 books 6f6.
            
            
              
              20.
              
              Books 10f16 seeing objects 3f12—Petit Jean disbursements 12f12.
            
            
              
              Seeing objects 2f8—21. 1. doz. pr. wh. silk stockgs. No. 30. each pr. weighing 2 oz.–3½ dwt. English 120f—6 pr. black do. 60₶. marking T.I. 1f10.
            
            
              
              Recd. of Messrs. Devillas the 750₶. on Finguerlin’s bill ante 15.
            
            
              
              Pd. Petit Jean disbursemts. 1f4—lost in changg. silver 4f13 seeing 3f12.
            
            
              
              22.
              
              Pd. mendg. lock 1f16 1. doz. pr. wh. silk stockgs. No. 30. wt. 2 oz.–4½ the pair 120f T.I. 87.
            
            
              
              Seeing things 3f12 charity 3f medals 44f16 taylor’s bill 41f10.
            
            
              
              23.
              
              Washing 2f12—Pet. Jean wages 24f—charity 6f—books 2f8.
            
            
              
              Seeing things 3f12—medals 18f—do. 57f12.
            
            
              
              24.
              
              Entt. 57f servts. 3f12—Blondin Valet 15f.
            
            
              
              Arles. ferrge. 1f10—douane 2f8—horses 31f16—breakft. 3f18 seeing 5f.
            
            
              
              Terrascon 19f4.
            
            
              
              St. Remis 14f8—books 3f12.
            
            
            
              
              25.
              
              Lodging at Cheval blanc 6f servts. 3f12.
            
            
              
              Orgon 14f8—Pontroyal 14f8 St. Cannat 14f8.
            
            
              
              26.
              
                Aix  14f8—servt. 12s.   postage 38f16 seeing 1f4—douches 2f8—comedie 2f8.  seeing 3f12—douches 3f12—toothpick case 1f4.Petit jean wages 24f—postage 2f10 douches 3f12 Comedie 2f8.douches 2f8 coffee 4f4 bottles &c. for water 8f8—servts. 5f8.entt. Hot. St. Jaques 60f.—Flamand, Valet 15f—Le Pin 14f8. 
            
            
              
              27.
              
            
            
              
              28.
              
            
            
              
              29.
              
            
            
              
              30.
              
                Marseilles  14f8—tin vessels 1f4.   portage of water 2f P. jean disbmts. 6f seeing 1f4 Comedie 3f12.  tin vessels 4f4 map 1f16.seeing 2f8—book 6f—passage to Chateau d’If 6f—seeing 1f4.seeing 4f10.seeing Chateau de Borelli 2f8 washg. 3f19 markg. 10f6. 
            
            
              
              31.
              
            
            
              Apr.
              2.
              
            
            
              
              4.
              
            
            
              
              5.
              
            
            
              
              Recd. of Mr. Brethous on letter of Mr. Grand for U. S. 600f.
            
            
            
              
              6.
              
                     Pet. Jean disbmts. 1f18 balce. of month’s wages 48f.   chart. hire 75f12—reprs. of chart. 28f14 postage 4f15.   entt. Hot. des Princes 116f servts. 2f8 Valet 24f garçon 1f4.  
            
            
              
              Aubagne 14f8—Cuges 10f4 Beausset 14f8.
            
            
              
              7.
              
                Toulon.  15f.   coffee 15s—entt. 12f5—servt. 1f4—Valet 3f.   entt. 11f—servt. 1f4.  
            
            
              
              8.
              
            
            
              
              Hieres. seeing gardens 2f8 breakft. Hot. St. Pierre 4f servt. 2f8.
            
            
              
              Cuers 51f4—Pignan 14f8—Luc 14f8.
            
            
              
              9.
              
              Luc. entt. Hot. St. Anne 9f reprs. chart. 4f servts. 2f8 Vidauban 10f16 Muy 10f16 Frejus 14f8—dinnr. 3f—servt. 1f4 Lestrelles 20f Napoules 10f16 Antibes 18f.
            
            
              
              10.
              
              Antibes. entt. 6f seeing 2f8 servts. 2f8—coffee 1f6 horses to Nice 27f douane at the Var 2f8 guides thro’ the river 6f.
            
            
              
                          Italy
            
            
              Apr.
              10.
              
                Nice.  seeing King’s garden 1f4.   oranges 1f4.   recd. of Baron Le Clerc on Mr. Grand’s letter 480₶ Piemt. = 576₶. France. portmanteau 12f—packg. cloth & washing 6f12. 
            
            
              
              11.
              
            
            
              
              12.
              
            
            
              
              
              
              Money of Piedmont. The Louis of France = 20₶ of Piemont.
            
            
              
              13.
              
                   entt. Hot. de York 45f12.—Dominique, Valet 8f8—Scarena dinnr. 4f15.  
            
            
            
              
              14.
              
              Sospello. lodgg. &c. 6f servt. 15s. Ciandola breakft. 3f10.
            
            
              
              15.
              
              Tende lodgg. &c. 6f. servt. 15s.
            
            
              
              Limone. douane 12s. muletier 87f horses to Coni 19f Postilln. & breakft. 5f servt. 10s.
            
            
              
              16.
              
                Coni.  postillion from Limone 3f.   entt. à la Croix blanche 12f servt. 15s. Racconigi. breakft. 2f15.  
            
            
              
              17.
              
                Turin.  carrge. & 3. horses from Coni 36₶. comedie 12½s.   seeing 10f10—maps 13f10—seeing 3f7½—comedy 1f.  horses to Moncaglieri, Stupanigi, & Superga 33f—seeing 13f10.recd. of Messrs. Tollot, pere et fils for Le Clerc & co. on Grand’s lre. 600₶.entt. hot. d’Angleterre 37f10 garçon 1f10 Valet 9f Cigliani dinnr. 4f10 servt. 7½s. 
            
            
              
              18.
              
            
            
              
              19.
              
            
            
              
              20.
              
              Vercelli. rough rice 3f—entt. Hot. des 3. rois 12f10—garçon 1f12½.
            
            
              
              Novara. dinnr. 2f15 servts. 12½s Buffalora. douane 3f.
            
            
            
              
                Sedriano.  carriage, horses, postillion & ferrges. from Turin 96f.   carriage & horses hence to Milan 13f.  
            
            
              
              Milan. douane 1f10—postillion 4f10.
            
            
              
                Money of Milan 30₶ = 24₶ France = 20₶ Piedmont.
            
            
              
              21.
              
                    seeing 20₶.—comedy 1f5.   maps 5f—seeing 12f—coachman 3f washg. 5f Valet 12f Coffee 4f10.  entt. Albergo reale 79f10—garçon 3f breakft. 2f. 
            
            
              
              22.
              
            
            
              
              23.
              
            
            
              
              Casino. seeing rice mill 1f—teeth for a Rice pestil 5f10.
            
            
              
              Rozzano. seeing the making a Parmesan cheese 1f—Chartreux seeing 3f.
            
            
              
              24.
              
                Pavia.  seeing botanical garden &c. 3f.   entt. al Croce bianco 10₶.—garçon 1f5 Voghere dinnr. 2f10 garçons 1f5.  
            
            
              
              25.
              
              Novi. entt. à la Poste 3f garçon 1f2½ Campomorone. dinnr. à la rosa rossa 5f garcon 1f5.
            
            
              
              26.
              
                Genoa.  douane 4f10—the Livre here the same as at Milan.   carriage, horses & postillion from Milan 162₶.—book 6₶.  entt. Ste. Marthe 12f10 garçons & moving to Cerf 2f4 seeing 22f theater 1f.seeing 18f8—horses & carriage to Sestri, Pegli, & Nervi 43f10.1. doz. Ortolans 6f washg. 3f15—entt. au Cerf 38f2½ seastores 35f5 Valet 11f5.garçons 6f portage to water side 1f10. 
            
            
            
              
              27.
              
            
            
              
              28.
              
            
            
              
              29.
              
                Noli.  entt. 15f garçon 1f10 Albenga. the Capt. on acct. 72₶ of Genoa = 57f12 France.   pd. Capt. on acct. 36₶.—entt. 18₶.  
            
            
              
              30.
              
            
            
              
              Oneglia. Capt. of Felucca in full 57f—mules from Albengo 22f10.
            
            
              May
              1.
              
                St. Remo.  lodging at the Auberge de la poste 9f.   servts. 4f10—Menton. breakft. & oranges 5f10—garçon 6s.  
            
            
              
               Nice. mules from Oneglia to this place 46f of Piedmont.recd. of Baron Le Clerc on Mr. Grand’s letter 288₶. of France. state of rects. from him  480₶.  of Piedmont Apr. 12.    600of Messrs. Tollot Apr. 18.   1080. =1296₶. of France  288. now recd.1584.  38–9 Commission &c.1622–9 
            
            
            
              
                          Money of France
            
            
              
              2.
              
                    Pet. Jean month’s wages 96f disbmts. 1f6 remisage 9f 2 doz. oranges 1f.   entt. at Hot. de York 14f16.   servts. 3f—horses to Antibes 32f8.  
            
            
              
                          France.
            
            
              May
              2.
              
              Pd. at passage of the Var 3f—douane 3f. Antibes coffee 1f4 breakft. 3f12 Napoules 24f—Lestrelle 11f5.
            
            
              
              3.
              
              Frejus 11f8—Muy 11f8—Vidauban 8f11—Luc 10f16 breakft. 2f8 Brignolles 18f Tourves 10f16—Pourcieux 15f—la Galiniere 15f.
            
            
              
              4.
              
                Aix.  postage 45f—horses 11f8.   coffee 1f4—entt. hot. St. Jaques 17f—servts. 4f4—le grand pin 14f8 douane 2f8.  
            
            
              
              5.
              
                Marseilles  14f8.   maps 4f4—coach hire 3f.   recd. of M. Brethous on Mr. Grand’s lre. 1500₶. entt. Hot. des princes 41f10—taylor 2f—washing 3f.coach hire 15f—valet 9f servts. 3f10—reprs. of chariot 38f8. 
            
            
              
              6.
              
            
            
              
              7.
              
            
            
              
              Douane 2f8—grand pin 14f8—Aix 14f8—St. Cannat 14f8—Pontroyal 14f8.
            
            
              
              8.
              
                Orgon  14f8.   entt. 7f—servts. 2f8—St. Andiol 7f4—ferrge. Durance 2f4 Douane 2f8.  
            
            
              
              Avignon. 18f—Vaucluse, seeing the fountain 1f16.
            
            
              
              9.
              
                Avignon.  horses to Vaucluse & back 18f.   coffee 3f—seeing things 6f—wine de Rochegude 2f8.   entt. Hot. de St. Omer 13f—servts. 2f8—ferrge. Rhone 2f8 douane 2f8.  
            
            
            
              
              Ville neuve d’Avignon. seeing the Chartreux 1f4—Remoulins 26f8—St. Gervasy 7f4.
            
            
              
              10.
              
                Nismes.  7f4.   seeing Circus 1f4—entt. Hot. de Luxembourg 6f.—servts. 2f8.   Model of antique vase in Cabinet de Segur 18f—Valet 3f.  
            
            
              
              Uchault 10f16—Lunel 10f16—breakft. at do. 5f servt. 12s.—Colombieres 7f4.
            
            
              
              11.
              
                Montpelier  10f16—theater 2f10.   oranges 1f10—tin box 1f2—charity 2f8—maps 42f18.   traiteur 14f—bread 10s—Lunel wine 1f4—breakft. 1f6 bougies 1f6. apartmts. 3. days 9f—wood 2f—St. foin seed 8f—Valet 6f.servts. 2f8—remisage 1f16. 
            
            
              
              12.
              
            
            
              
              13.
              
                Cette.  horses 30f.   entt. au grand Gaillon 10f—servts. 3f—embarkg. 3f12.  
            
            
            
              
              14.
              
                Agde.  passage from Cette 25f4—debarking 3f12.   entt. 21f—servts. 2f8—embarkg. 3f.  
            
            
              
              15.
              
              Bezieres. entt. 12f—servts. 2f8—stores 3f.
            
            
              
              16.
              
              Le Saumal. entt. 7f—servts. 1f4—Pet. Jean disbursemts. 5f.
            
            
              
              17.
              
              Marseillette. ent. 6f—servt. 1f4.
            
            
              
              18.
              
              Carcassonne. entt. Hot. de St. Jean baptiste 12f—servts. 2f8.
            
            
              
              19.
              
              St. Feriol. seeing the Souterrain 1f4—Escarmaze. hay 15s.
            
            
              
              20.
              
                Castelnaudari.  horses to St. Feriol, Escarmaze, Lampy 9f—   Pet. Jean disbts. 12f12.   entt. hot. de Notre dame 17f. servts. 2f8—Pet. Jean disbmts. 2f13. 
            
            
              
              Baziege. entt. 7f—servt. 15s.
            
            
              
              21.
              
                Toulouse.  passage from Agde. 8. days @ 12f = 96₶. droits de passage 15f.   etrennes to the Capt. &c. 24f debarkg. 2f8—seeing 3f.   entt. Hot. du griffon d’or 8f—servts. 1f16.   servts. 2f8—St. Jorry 14f8—Grisolles 10f16. Montauban 18f breakft. 3f10.  
            
            
              
              22.
              
            
            
              
              À la Pointe 10f16—ferrge. 2f2—Moisac 14f8—Malause 10f16—Magistere 10f16.
            
            
              
              Croquelaudy 10f16.
            
            
              
              23.
              
                Agen.  10f16—entt. Hotel petit St. Jean 12f.   servts 2f8.—Ste. Hilaire 7f4—Port Ste. Marie 10f16. Aiguillon 7f4.  
            
            
              
              Ferrge. 2f18—Tonneins 10f16—Marmaude 14f8—Motte Landron 10f16.
            
            
              
              La Reole 7f4—Cauderot 7f4—Langon 7f4—ferrge. Garronne 3f—Barlade 7f4.
            
            
              
              24.
              
                Castres  7f4—entt. 8f—Petit jean disbursemts. 3f2.   servts. 2f8—Prade 7f4—Bouscaut 7f4.  
            
            
            
              
              26.
              
                Bourdeaux.  12f12—barber 1f4—charity 2f8—knife 6f—maps 3f.   barber 1f4—charity 12s.—Comedie 6f.  
            
            
              May
              27.
              
                Bourdeaux.  recd. of Messrs. Feger & Gramont on Grand’s letter 2700₶.   lent Mr. Barclay 1000₶.—pd. coach hire 7f4—do. 12f.   washing 7f2—Pet. Jean disbmts. 4f6—do. wages 9f12.   barber 1f4—breakfasts 7f4—reprs. chariot 39f coach hire 16f.   entt. Hot. de Richlieu 100f servts. 6f—embarkn. 4f16 Valet 15f12.  
            
            
              
              28.
              
            
            
              
              29.
              
                Blaye.  passage from Bourdeaux 18f debarcation 3f8—Pet. Jean wages 26f8 entt. à la poste 4f.   servts. 2f8—Etaulieres 10f16—St. Aubin 7f4—Mirambeau 10f16.  
            
            
              
              St. Genis 10f16—Pons 10f16—Lajart 7f4—Saintes 10f16 dinnr. 5f servts. 2f4.
            
            
              
              St. Porchair 14f8—Ste. Hyppolite 10f16—ferrge. 3f.
            
            
              
              30.
              
                Rochefort.  10f16.   entt. at Bacha 11f6—barber 1f4—servts. 3f—coffee 1f8.  
            
            
              
              Le Rocher 10f16—Rochelle 14f8—seeing things 1f4—Usseau 10f16.
            
            
              
              Marans 10f16—Moreilles 14f8.
            
            
              
              31.
              
                Ste. Hermine  14f8—entt. 8f.   servts. 2f8—Chantenay 14f8—St. Fulgent 18f  breakft. 2f14.  
            
            
            
              
              Montaigu 14f8—Aigrefeuille 10f16.
            
            
              June
              1.
              
                Nantes.  18f—postage 7f7—cane 1f4—hat 21f.   barber 1f4—coffee 1f4—Pet. Jean balance of wages 60f.   entt. à la Croix verte 11f servts. 5f8—le Temple 18f.  
            
            
              
              Moere 10f16—Pont chateau 14f8—Rochebernard 14f8—ferrge. 1f10.
            
            
              
              2.
              
                Massillac  14f8—entt. 9f10.   servts. 2f8—Thex 14f8—Vannes 7f4—breakft. 1f10.  
            
            
              
              Auray 14f8—Landevant 14f8—Hennebon 10f16—ferrge. 1f16.
            
            
              
              3.
              
                Lorient.  10f16—conductor 1f4.   seeing 3f12—reprs. to chariot 28f8.   entt. hot. de l’epée royale 10f—servts. 5f8 ferrge. 1f16.  
            
            
              
              Hennebon 10f16—Baud 18f—Lommié 14f8.
            
            
              
              4.
              
                Josselin  21f12.   entt. 6f—servts. 2f8—Ploermel 10f16—Campenac 7f4.  
            
            
              
              Plelan 14f8—Mardelle 18f.
            
            
              
              5.
              
                Rennes.  14f8—barber 1f4—seeing 3f12—reprs. chart. 13f4. entt. Mouton 6f.   servts. 4f4—Pet. Jean disbmts. 12s.—Bout des landes 14f8 Roudun 10f16.  
            
            
              
              Brecharaye 10f16 breakft. 2f2—Derval 10f16—Nosay 10f16.
            
            
              
              Bout de bois 14f8—Gesvres 10f16.
            
            
              
              6.
              
                Nantes  12f.   barber 1f4—traiteur 9f12—postage 3f18—Pet. Jean disbmts. 5f15.   lodging 6f—dinnr. from St. Julien 7f16—valet 6f.   servts. 1f4—remisage 2f8—Mauves 10f16—le Plessis 10f16.  
            
            
              
              7.
              
                Ancenis  10f16—entt. hot. de Bretagne 6f10.   servts. 2f8—Varades 10f16—Loriottiere 7f4. breakft. 1f16.  
            
            
              
              St. George 10f16—Angers 15f—Daguiniere 10f16—la Menitré 10f4.
            
            
            
              
              Roziers 5f8—la croix verte 14f8—la Riviere 12f12.
            
            
              
              8.
              
                Les trois volées  12f12 entt. at do. 6f.   servts. 1f4—Langeais 10f16.  
            
            
              
                Tours  10f16—breakft. & dinnr. à la galere 13f4  servts. 3f12.   Pet. Jean disbmts. 5f7—la Frilliere 10f16.  
            
            
              
              Amboise 10f16—seeing Chanteloupe 7f4 repairs of chariot 6f.
            
            
              June
              9.
              
                Veuve  10f16.   entertt. 6f—servts. 2f8—Chousy 10f16—Blois 10f16.  
            
            
              
              Chateau Menars 10f16—seeing Chateau of Mme. de Pompadour 3f—breakft. 3f12.
            
            
              
              Menars la ville 10f16—Beaujency 10f16—Meun 7f4—Fourneau 7f4.
            
            
              
              10.
              
                Orleans  7f4—barber 1f4—map 1f4—guide 1f4.   entt. a la poste 12f8—reprs. of chariot 7f4.  servts. 4f4—Chavilly 10f16—Artenay 7f4 Toury 10f16 breakft. 3f12.  
            
            
              
              Angerville 12f12—Montdesir 7f4—Estampes 7f4—Estrechy 7f4.
            
            
              
              Arpajon 10f16—Longjumeau 10f16—Croix de Bernis 7f4—ferrge. 1f4.
            
            
              
              Paris 18f.
            
            
              
              
            
            
              
              11.
              
              Cash on hand 777₶.—gave Patsy 3f.
            
            
              
              12.
              
              Gave an American sailor 6f—pd. for gloves 1f16.
            
            
              
              14.
              
              Patsy 15f.
            
            
              
              15.
              
              A gilet 24f.
            
            
            
              
              16.
              
              Concert at the Pantheon 6f.
            
            
              
              18.
              
              Petit on acct. 24f—recd. of Mr. Grand 3000f.
            
            
              
              19.
              
              Petit on account 500f—gave James 24f.
            
            
              
              20.
              
              Pd. Mr. McCarty for china 202₶–4.
            
            
              
              22.
              
              Seeing Chateau de Madrid 3f.
            
            
              
              23.
              
              Petit on account 24f.
            
            
              
              24.
              
              Petit on account 300f.
            
            
              
              25.
              
              Indorsed Gibbons’s bill of excha. for £85 sterl. on Donald & Burton of London. Note I was named as payee. Perigaud indorsee.
            
            
              
              26.
              
              Redingcote for Patsy 63f—books 10f10—ferrge. Surene 6s.
            
            
              
              28.
              
              Charity 6f—Patsy 6f.
            
            
              
              29.
              
              Pd. Goldsmith the 22d. livraison de l’Encyclopedie viz.
            
            
              
                ₶      for  myself 24   Doctr. Franklin   24   F. Hopkinson 24   James Madison 24   Colo. Monroe 23   Dr. Currie 23   142  
            
            
              
              Pd. do. for other books for myself 51f18.
            
            
              
              30.
              
              Books 4f10.
            
            
              
              30.
              
              Petit on acct. 24f—Goldsmith books 5f.
            
            
              
              Analysis of Petit’s accts. from Feb. 28. to June 17.
            
            
            
                February March April May June Total   Servants wages 290 335 227 227  1079   other exp. of Servts.   68–19  18–12  72  37– 6  196–17   Stable exp. 179 193 132–13 122–16  18  645– 9   Cuisine 114– 1 138–17 163–10 189– 9  605–17   Office  31– 9  93–16  99–19  81– 9  306–13   Petites depences  3–16  55–10  38– 2  37  30–11  164–19   Washing  24  26–12  25–10  76– 2   Wood  29–15  56– 6  86– 1   Postage  63–16  14– 4  35–10  21– 8  134–18   Patsy  21– 8  21– 8   Total. 472–16 907– 3 719–11 839–11 378– 3 3317– 4  
            
            
              
                  ₶ Amount of expences from the other side3317–4his accounts from Feb. 10—25. ante967–12do.       Feb. 26.27. ante224–5duties &c. of vin Monrachet paid by him62–10paid engraver in part for plate of map96–4667–11 ₶   Feb. 26.  paid him 240  28. order on Mr. Grand 1450  Apr.  1. do. 600  May  1. do. 600  June  Mr. Short’s order on do.   400  18. cash 24  19. do. 500  23. do. 24  24. do. 300  30. do. 24  do. now pd. him in full 505–11 4667–11  
            
            
            
              
              Pd. Upton on account 96f—gave in charity 6f.
            
            
              July
              1.
              
              Petit’s accts. from June 17. to 30.
            
            
              
                 17—23 24—30Cuisine410–18 150– 6Office133– 6 50– 9stable exp. 14–14washing 75– 3pet. depences 66– 5–6    12postage 13–12 37–11Patsy 48– 24–servts. expences   72– 24744– 1–6 376–15 744– 1–612 pr. chaussons 16–104 pr. thread stockings 24–marking  2– 81 aune cambrick 16–10furniture 45–14portage 24–19Servts. wages. viz.  ₶    Petit 72   Espagnol 60   Sagit 50   Lomenie   45   Garçon 15  242–   1492–17–6  
            
            
            
              
              2.
              
              Recd. of M. Grand for the united states 4000f.
            
            
              
                Paid Petit as above 1492–17–6  Advanced him 35. Louis   840– for journey to London.   2332–17–6 
            
            
              
              Pd. Deaugustini for translating Observns. on Calonne’s lre. 12f.
            
            
              
              Pd. postage 1f16—books 9f.
            
            
              
              Pd. at Mont Calvaire 2f8.
            
            
              
              Pd. postage 65f Lomenie.
            
            
              Jul.
              4.
              
              Pd. for bookbinding for James Madison 46f14.
            
            
              
              Pd. portage & road duties on 283. bottles Frontignan of Lambert 212f19.
            
            
              
              5.
              
              Pd. Petit Jean 72f—pd. portage of 72. bottles Pacaret frm. Grand 5f2.
            
            
              
              Gave Patsy 3f—pd. portage 1f16.
            
            
              
              6.
              
              Pd. at Panthemont 600f.
            
            
              
              Pd. Gerante 250. bottles of vin rouge ordinaire for last year 190f.
            
            
              
              7.
              
              Pd. postage 26₶–8.
            
            
              
              8.
              
              Pd. forage of last month 143f.
            
            
              
              9.
              
              Pd. for books 26f10.
            
            
            
              
              10.
              
              Pd. Espagnol for wood & coal 30f.
            
            
              
              Pd. Perrier water for the year 50f.
            
            
              
              Pd. & gave Petit Jean in full on his leaving me 72f.
            
            
              
              11.
              
              Pd. Noseda difference of Opera glass 12f.
            
            
              
              12.
              
              Stated this day & filed among my papers the following accts.
            
            
              
               Bannister John junr.
            
            
              
               Barclay Thos.
            
            
              
               Currie (Dr.) & Hay Wm. (for Encyclopedie)
            
            
              
               Fayette Marquis de la.
            
            
              
               Franklin Dr. Benj.
            
            
              
               Hopkinson Francis.
            
            
              
               Mazzei Philip.
            
            
              
               Monroe James.
            
            
              
               Smith Wm. Stevens.
            
            
              
              Gave James 12f—paid for a Pendule 204f—a double barreled gun 60f.
            
            
              
              13.
              
              Gave an American sailor from N. London 24f.
            
            
              
              Paid Sagit postage 30f6.
            
            
              
              Paid portage of 250. bottles of Burgundy (Caumartin Vollenaye & Meursault) 66f.
            
            
              
              Paid droits d’entrée on do. 50f.
            
            
              
              17.
              
              Recd. back from Espagnol (ante 10) 7f10.
            
            
              
              Pd. Goldsmith for books 23f16.
            
            
              
              18.
              
              Gave Petit Jean 48f.
            
            
              
              19.
              
              Pd. Sr. John Lamb for Cathalan, for rice 85f5.
            
            
            
              
              20.
              
              Pd. Goldsmith for books 18f.
            
            
              
              21.
              
              Accepted Mr. Barclay’s bill for 1200₶. paiable July 28. Note this is a matter between him & the U. S. so charge it to them.
            
            
              
              22.
              
              Gave Patsy 6f.
            
            
              
              23.
              
              Pd. Buissure for Wilt Delmestre & co. for coffee 138–19.
            
            
              
              Pd. Petit on account 61₶–1.
            
            
              
              26.
              
              Pd. Sagit postage 20f1.
            
            
              
              27.
              
              Pd. Petit on account 24f.
            
            
              
              28.
              
              Borrowed of Mr. Short viz.
            
            
              
                 Grand’s bill on Teissier for £46–17s–10d sterl. =   ₶    d   1174– 6–6   cash 3989– 4–6 5163–11 
            
            
              
                          State of Petit’s accts.
            
            
              
               Journey to London.  ₶  He paid Mrs. Adams there198–  ₶  He pd. here for lace & gloves for her 112–12 310–12    ₶ He pd. expences of map plate 11– 5bedstead 88– 44 coils of wax taper 3necessaries for Polly 25–10Extra expences of journey    96– 4 224– 34. places in Diligence 480–1014–15 ₶I paid him July 2.840balance due him174–151014–15 
            
            
              
              
            
            
              
                 ₶   sBalance on journey to London 174–15  ₶   s     July 1—24.    Cuisine (78) 756– 9  Office 207–15  petites depences    20– 9  my daughters 120–11  servants  69– 2  washing  13–  postage  17–19 1205– 5   1380.  cash July 23. 61– 1 do. July 27. 24– 85– 11294–19 paid him now1300– leaves balance in my favor  5– 1 
            
            
              
              Inclosed to Mr. Adams Grand’s bill on Teissier before mentioned as borrowed of Mr. Short for £46–17–10 sterl. to pay Genl. Sullivan’s draught on me in favr. of Colo. Smith.
            
            
              July
              31.
              
              Paid chair hire at Versailles 6f.
            
            
              Aug.
              2.
              
                ₶    Paid servants, viz.  Petit 72   Espagnol   60   Cocher 60   Saget 50   Lomenie 45   garçon 15   302  
            
            
              
              Repd. Mr. Short for de la Haye for correcting my map plate 123f.
            
            
              
              Pd. Parent’s bill for 126. bottles Vollenaye or Caumartin & 124 of Meursault 258f.
            
            
              Aug.
              4.
              
              Pd. Petit on account 300f.
            
            
              
              6.
              
              Pd. Limozin’s bill 739₶–13 of which charge
            
            
              
                State of Virginia
            
            
              
                Jas. Madison
            
            
              
                Dr. Franklin
            
            
              
                F. Hopkinson
            
            
              
                James Monroe
            
            
              
                Currie & Hay
            
            
              
              Nomeni’s account of Paris postage from Aug. 1.—6. 7f10.
            
            
              
              Advanced to a courier (Lomenie) to Havre with dispatches for U. S. 60₶.
            
            
              
              8.
              
              Pd. Mr. Barclay’s bill on me for U. S. 1200₶. to be charged to them.
            
            
              
              Paid Petit on account 100f.
            
            
              
              Pd. Charpentier 3. machines for writing table 21f—2 doz. boxes 4f16.
            
            
              
              9.
              
              Pd. Goldsmith for 22d. livraison of Encyclopedie for myself 24₶.
            
            
              
              Pd. do. for other books 33f.
            
            
              
              11.
              
              Do. do. 3f.
            
            
              
              12.
              
              Pd. Petit 24f.
            
            
              
              13.
              
              Pd. do. 48f11 & he has recd. back from the douane 50f ante July 13.
            
            
            
              
              State of Petit’s accounts
            
            
              
              
                
                  
                    
                       
                    
                    Cuisine. 
                    July 25.—31. (20.)
                    
                    
                        
                    
                     311– 2
                  
                  
                    
                    
                    Aug. 1.—11. (35)
                    
                    
                     263–18
                  
                  
                    
                    Office.
                    July 25—Aug. 11.    
                    
                    
                     254–10
                  
                  
                    
                    
                     ₶
                    
                    
                  
                  
                    
                    Petites depences
                     85
                    
                    
                  
                  
                    
                    postage
                     47– 9
                    
                    
                  
                  
                    
                    my daurs.
                    242–13
                    
                    
                  
                  
                    
                    portage
                     95– 1
                    
                    
                  
                  
                    
                    servants
                     6– 8
                    
                    
                  
                  
                    
                    washing
                     69– 8
                    
                     545–19
                  
                  
                    
                    
                    
                    
                    1375– 9
                  
                  
                    
                    Cr. by former balance
                     2–18
                    
                    
                  
                  
                    
                    
                      
                        
                          Aug. 
                          4. 
                          by
                           cash   
                        
                        
                          
                          8. 
                          by
                           do.
                        
                        
                          
                          12. 
                          
                           do.
                        
                        
                          
                          13. 
                          
                           do.
                        
                        
                          
                          
                          received from Douane
                        
                        
                          
                          
                          balance now due him
                        
                      
                    
                    300–
                    
                    
                  
                  
                    
                    100
                    
                    
                  
                  
                    
                     24
                    
                    
                  
                  
                    
                     48–11
                    
                    
                  
                  
                    
                     50
                    
                     525– 9
                  
                  
                    
                    
                    
                     850–
                  
                
              
            
            
              
              Pd. Petit 48₶.
            
            
              
              17.
              
              Pd. Petit 24₶. gave Patsy 3₶.
            
            
              
              19.
              
              Ferrge. to Mont Calvaire 12s.—Nomeni’s Paris postage 9f.
            
            
              
              21.
              
              Pd. for books 4f4.
            
            
              
              Recd. of Mr. Grand 4000₶.
            
            
              
              Pd. at Panthemont 600₶—pd. Petit in full 778₶.
            
            
              
              22.
              
              Pd. forage for July 171f10—books 3f12.
            
            
              
              24.
              
              Gave Patsy 3f.
            
            
              
              26.
              
              Pd. for books 1f4—at M. Calvaire 12s.—Nomeni Paris postage 6f10.
            
            
              
              27.
              
              Pd. Nomenie balance of exp. as Courier to Havre 24f.
            
            
              
                Pd.  Garvey’s bill of excha. for charges   on wine of Bordeaux 46–14–6   on copying press for Chastellux   21–10–6   68– 5  
            
            
            
              Aug.
              30.
              
              Pd. for reading glasses to Noseda 42₶.
            
            
              
              Pd. for a pr. of coolers & glass trays, argentés 63f—books 1f2.
            
            
              
              31.
              
              Pd. Petit 24f—Nomeni’s acct. Paris postage 8f.
            
            
              Sep.
              1.
              
              Pd. do. for servants wages viz.
            
            
              
                  Petit 72   Espagnol   60   Saget 50   Cocher 60   Nomenie 45   Garçon 15   302  
            
            
              
              Pd. Angenen in part 400₶.
            
            
              
              Pd. postage 91f18.
            
            
              
              3.
              
              Pd. Lambert’s order for Frontignan wine 374₶–14.
            
            
              
              4.
              
              Pd. forage for August 177f10.
            
            
              
              Pd. subscription for Mercure de France a year to come 30₶.
            
            
              
              5.
              
              Pd. Saget postage 19f14.
            
            
              
              Took possession of apartments at Mont Calvaire.
            
            
              
              Paid dinner at Mont Calvaire 6f.
            
            
              
              Gave in charity 6f.
            
            
              
              7.
              
              Pd. Petit 96f—pd. do. for Richard for teaching James 48f.
            
            
              
              8.
              
              Nomeni’s account Paris postage 9f10.
            
            
              
              10.
              
              Gave Patsy 3f.
            
            
              
              11.
              
              Pd. at Panthemont 600f—pd. Petit 96f—Upton 48f.
            
            
              
              12.
              
              Pd. expences St. Germains 4f4.
            
            
              
              13.
              
              Pd. seeing Polychrest machine 3f.
            
            
              
              14.
              
              Pd. crossing at Suresne 8s.
            
            
            
              
              15.
              
              Recd. of Count de Moustier for Atlas &c. frm. Engld. 80f8.
            
            
              
              16.
              
              Nomeni’s acct. Paris postage 5f10.
            
            
              
              17.
              
              Gave Patsy 3f.
            
            
              
              18.
              
              Pd. chairmen at Versailles 3f.
            
            
              
              20.
              
              Pd. crossing at Suresne 6s.
            
            
              
              21.
              
              Pd. for ink pot 1f10.
            
            
              
              22.
              
              Pd. Petit 24f—for gloves 1f16.
            
            
              
              23.
              
              Nomeni’s acct. Paris postage 10f10.
            
            
              
              24.
              
              Gave Patsy 3f—charity 6f.
            
            
              
              25.
              
              Pd. Petit 6f.
            
            
              
              27.
              
              Pd. Petit 27f.
            
            
              
              28.
              
              Pd. Petit 24f.
            
            
              
              29.
              
              Pd. Petit 24f—charity 6f.
            
            
              
              30.
              
              Pd. at King’s garden 18s.—Nomeni’s acct. Paris postage 11f10.
            
            
              Octob.
              1.
              
              Gave Patsy 3f.
            
            
              
              Paid for necessaries for do. 24f8.
            
            
              Octob.
              1.
              
              Drew on Willem & Jan Willink Nichs. & Jacob Van Staphorsts bankers at Amsterdam in favr. of Mr. Grand for 3201 florins 1. sol de banque on acct. of United states.
            
            
              
              Recd. of Mr. Grand bill of exchange on Louis Teissier of London for £14–7s sterl. = 354₶–15s and 6645₶–5s cash = in the whole to 7000₶.
            
            
              
              Pd. Petit for the servants wages viz.
            
            
              
                  Petit 72   Espagnol 60   Saget 50   Cocher 60   Nomenie   45   Garçon 15   James 24   326  
            
            
              
              Pd. Mr. Short 1200f. Charge him also 86.35 dollars pd. by C. Thomson for plants for Mde. de Tessé and 23₶–12s–6d pd. for their freight = 476₶–18s–6d.
            
            
              
              Pd. do. for Deaugustini for translating 48f.
            
          
          
          
            
              
              Aug. 12—19
              19—25
              26–Sep. 1
              2—7
              9—15
              16—23
              24—30
              
            
            
              dinners
              15
              20
              36
              9
              20
              22
              20
              142
            
            
              
               ₶
               ₶
               ₶
               ₶
               ₶
               ₶
              
              
              
            
            
              Cuisine
              132–13
              169–15
              369– 0
              138–5–6
              184– 6
              221–11–6
              302–14
              1518– 5
               = 10f13
            
            
              Office
               48–15
              223–19
              134– 5
               17–4–
               90–11
               64–16–
               60–10
               640
              = 4f10
            
            
              pet. dep.
               17–17
               25–19
               37– 8
               21–5
               50–10
               22–17
               28– 5
               204– 1
              
            
            
              postage
               10– 5
               1– 3
               10– 3
               3–6
               5–11
               8–14
               17–16
               56–18
              
            
            
              portage
               53–15
              
               6–13
               17–8
              
              
               34–
              
              
            
            
              my daurs.
               27–
               3
               8–17
              
               3– 4
               6– 8
              
              
              
            
            
              servants
              
               9
               19– 1
              
               1–10
              
              
              
              
            
            
              washing
              
              
               58
              
              
              
               48–15
              
              
            
            
              
              290– 5
              432–16
              643– 7
              197–8–6
              335–12
              324– 6–6
              492– 0
              2715–15
              
            
          
          
          
            
              
              2.
              
              Paid Petit balance, viz. 2394₶–15 = 2715₶–15 – 321₶. the amount of monies paid him at different times since Aug. 21.
            
            
              
              Paid him moreover 12f12 duties & portage of letter press for the Marquis de Chastellux.
            
            
              
              Paid Upton in full 560f.
                     
            
              
              Paid at Panthemont 300f.
            
            
              
              Pd. for plated sugar dish 21f—coffee pot 54f—black teapot 3f.
            
            
              
              Pd. for plated cream urn 18f.
            
            
              
              3.
              
              Advanced to Petit 168f of which 60f is for 5 aunes cambrick for Mrs. Adams.
            
            
              
              Pd. forage of last month 173f10.
            
            
              
              5.
              
              Gave Upton’s journeyman 6f.
            
            
              
              Discharged Saget & gave him 48f.
            
            
              
              6.
              
              Doyenne 72f.
            
            
              
              7.
              
              Settled Petit’s accounts viz.
            
            
            
              
              
                
                  
                    
                     ₶
                    
                       
                    
                    
                     ₶
                    
                  
                  
                    Cuisine
                    69–10
                    
                    brot. forward
                    138–12
                    
                  
                  
                    Office
                    25– 3
                    
                    portage
                    14– 6
                    
                  
                  
                    pet. dep.
                    4– 5
                    
                    my daurs.
                    3–12
                    
                  
                  
                    postage
                    7– 1
                    
                    servants
                    20– 4
                    
                  
                  
                    wood
                    29– 3
                    
                    12. coff. cups. 9 saucers 
                    23–15
                     cups @ 30s saucers @ 25s
                  
                  
                    washing 
                    3–10
                    
                    
                    200– 9
                    
                  
                  
                    
                    138–12
                    
                    
                    
                    
                  
                
              
            
            
              
              Paid Petit in full for above 92f9.
            
            
              Octob.
              7.
              
              Nomeni’s acct. Paris postage 12f10.
            
            
              Octob.
              8.
              
              Paid for 2. dumb-waiters 28f—gave Patsy 3f.
            
            
              
              10.
              
              Pd. for 60. phosphoretic matches 6f.
            
            
              
              Pd. hearing musical glasses 3f.
            
            
              
              11.
              
              Pd. Debray for books 64f.
            
            
              
              12.
              
              Gave drink money 1f4.
            
            
              
              Pd. at Mont Calvaire 60f. viz. @ 2f10 myself & 1f my horse.
            
            
              
              14.
              
              Gave Patsy 3f.
            
            
              
              15.
              
              Analysis of Petit’s accts. from Oct. 7—13
            
            
              
                ₶    Cuisine (17) 129–12   Office 61–7   pet. dep. 46–5   washing 37–15   my daurs. 41–14   servts. 41–  portage 2–14 postage ordinary7–7     from America61–7subscrptn. Cab. des modes.  30–a tea kettle18–477–1 
            
            
            
              
              Paid Petit in full 477₶–1.
            
            
              
              Nomeni’s acct. of postage from Oct. 7—13 is 9₶.
            
            
              
              20.
              
              Pd. for a dumb waiter 14f12.
            
            
              
              Pd. portage of boxes of plants & bones from Havre 18f.
            
            
              
              Lent Mazzei 48f.
            
            
              
              22.
              
              Gave Patsy 3f—pd. for 2. teapots &c. 10f16.
            
            
              
              25.
              
              Pd. for dinner at Palais royal 24f—Varieties 3f.
            
            
              
              29.
              
              Gave Patsy 3f.
            
            
              Nov.
              1.
              
              Recd. of Mr. Grand 5000₶. for my bill on Willinks & V. Staphorsts for 2291 gilders–13 stivers.
            
            
              
              Pd. Houdon balance for bust of M. fayette 1500₶. for state of Virginia.
            
            
              
              Pd. Ct. de Langeac a quarter’s rent 1875₶.
            
            
              
              Pd. Limozin’s bill for freight of plants & bones 160₶–7.
            
            
              
                ₶    Pd. servants, viz.  Petit 72.   Espagnol 60.   l’Ardennois. cocher.   60.   Boileau. frotteur 50.   Nomeni 45    James 24.   Garçon 15    326   
            
            
              
              Nomeni’s acct. of postage from Oct. 14. to 26. 24₶–0.
            
            
              
              Analysis of Petit’s accts.
            
            
            
              
                 Oct. 14—20 21—27     ₶   ₶   Cuisine 19)  166– 2 17)  165– 5 Office 45–13 33– 3pet. dep. 26– 1 30– 6my daurs. 37– 1 53– 3portage 4–14wood 31305–17286–11305–176. teacups 36–screw of reading table118– 4746–12pd. Petit138–13607–19 
            
            
              
              Pd. tickets to a concert 6f.
            
            
              
              3.
              
              Pd. Petit balance above 607₶–19.
            
            
              
              Pd. him also postage from Oct. 14—26. 23f10.
            
            
              
              4.
              
              Analysis of Petit’s accounts Oct. 28—Nov. 3.
            
            
              
                  ₶   Cuisine (15) 188–8   Office 27–19   Petites depenses 2   my daughters 2   washing 45   postage 14–13   280–0   portage of Mr. Adams’s books   30–15   310–15  
            
            
              
              Nomeni’s acct. postage for same term is 9₶.
            
            
              
              6.
              
              Gave Patsy 3f.
            
            
              
              7.
              
              Pd. Dr. Sutton for inoculating Sally 240₶.
            
            
              
              12.
              
              Gave Patsy 3f.
            
            
            
              
              14.
              
               ₶ Pd. Garvey’s bill  for freight &c. of harpsichord 77– 7–6   for postage of letters10– 8   87–15–6  
            
            
              
              16.
              
              Pd. a Coturiere an acct. for Patsy 99₶.
            
            
              
              Pd. for a hat for myself 24₶.
            
            
              
              18.
              
              Pd. mending secretaire 3f.
            
            
              
              19.
              
              Gave Patsy 3f—pd. for sundries for her 19₶.
            
            
              
              Pd. for 12. ivory handled knives at the Prix fixe 36f.
            
            
              
              20.
              
              Pd. Petit 72₶.
            
            
              
              22.
              
              Pd. tuning harpsichord 6f.
            
            
            
              
              24.
              
              Recd. of Mr. Grand 1000₶.
            
            
              
              Pd. Mrs. Barclay’s bill for 724₶. which balances my acct. with Mr. Barclay.
            
            
              
              Gave Patsy 12f.
            
            
              Nov.
              25.
              
              Pd. Mr. Short on his own acct. 123₶–2.
            
            
              
              Pd. do. for sundries bot. for Colo. Smith 112₶–5.
            
            
              
              26.
              
              Gave in charity to two Moors 48₶.
            
            
              
              27.
              
              Pd. Petit on acct. 96f which with 72₶ pd. the 20th. leaves balance ante Nov. 4. 142₶–15.
            
            
              
              28.
              
              Pd. tuning harpsichord 3f.
            
            
              
              29.
              
              Gave Patsy 15f.
            
            
              Dec.
              1.
              
              Analysis of Petit’s accts.
            
            
              
              
                
                
                  
                    
                    Nov. 4—10
                    11—18
                      19—24
                    
                    
                    
                  
                  
                    
                    
                     ₶
                    
                     ₶
                    
                    
                    
                    
                    
                  
                  
                    Cuisine
                    (13) 
                    107– 6
                    (23) 
                    130–17
                    (21) 
                    542–17
                    
                    
                    
                  
                  
                    Office
                    
                     45– 4
                    
                     30–11
                    
                    160– 8
                    
                    
                    
                  
                  
                    Petites dep.
                    
                     74–12
                    
                     37– 6
                    
                     35– 7
                    
                    
                    
                  
                  
                    Wood
                    3.v.
                     84–
                    
                    
                    
                    
                    
                    
                    
                  
                  
                    my daurs.
                    
                     28
                    
                     71– 5
                    
                     12–10
                    
                    
                    
                  
                  
                    servts.
                    
                     19– 4
                    
                     5–16
                    
                    
                    
                    
                    
                  
                  
                    postage
                    
                     8– 8
                    
                     10–17
                    
                     12–17 =
                    32₶–2
                    
                  
                  
                    
                    
                    
                    
                    
                    
                    
                    
                    
                      ₶
                  
                  
                    
                    
                    366–14
                    
                    286–12
                    
                    763–19
                    
                    
                    1417– 5
                  
                
                
              
            
            
              
              Accts. paid by Petit.
            
            
              
                 ₶ Marbrier splitting marble slab.18–2. sceaux argentés36–2. girandoles argentés à 3. branches483. doz. red china plates638. soupe do.145. do. compotiers13–15glasses &c.35–19portage of harpsichord from Rouen   18 forage  for month of  October    154–10  do. for November 154–10 
            
            
            
              
                ₶   Servants. viz.  Petit 72  Espagnol 60  l’Ardennois    60  Boileau 50  Nomeni 45  James 24  Garçon 15    326–    2298–19  Balance due him ante Nov. 27. is142–152441–14 ₶     Nomeni’s acct. of postage is Nov.   4—10.      12–10   11—18 11–10   19—28 14–10   38–10  
            
            
              Dec.
              1.
              
              Drew on Willinks & Van Staphorsts for 2731 florins–5s. banco, & recd. of Mr. Grand for it 5000₶. which with the 1000₶. received ante Nov. 24. makes 6000₶. to be credited to U. S.
            
            
              
              Pd. at Panthemont 1000₶.
            
            
              
              Pd. Petit the balance before stated of 2441₶–14.
            
            
              
              Pd. do. the Sellier (Chapelain’s) acct. 744₶–19.
            
            
              
              Pd. Mr. Short 600₶.
            
            
              
              5.
              
              Pd. for books 3f.
            
            
              
              6.
              
              Pd. for do. 7f10—gave Patsy 3f.
            
            
              
              8.
              
              Pd. tuning harpsichord 3f.
            
            
              
              11.
              
              Recd. of the Nuncio for a copying press from England 320₶–17.
            
            
              
              Gave Patsy 3f.
            
            
              
                ₶  Paid for  Gazettes.  of Leyden 36  de France 15  Journal de Paris 30  de Physique 24  Encyclopedique  25–4   134–4  
            
            
              
              Pd. for gloves 3f—Improvisatore 3f.
            
            
              
              14.
              
              Pd. Royez for a book 12f.
            
            
              
              15.
              
              Pd. for Servante 14f porter 1f.
            
            
              
              18.
              
              Pd. Bacot for 4. woollen blankets 132₶.—pd. for books 9f4.
            
            
              
              19.
              
              Recd. of Mrs. Adams 120₶.
            
            
              
              20.
              
              Gave Patsy 3f.
            
            
              
              21.
              
              Pd. Petit 72₶.
            
            
              
              22.
              
              Pd. do. 72₶.—gave Houdon’s people 6f.
            
            
              
              24.
              
              Pd. Bodouin 24f.
            
            
              
              26.
              
              Gave Mr. Short order on Mr. Grand on my privte. acct. for 600₶.
            
            
              
              27.
              
              Gave Patsy 3f.—pd. 17 livraisons of Galeries des hommes &c. 68f.
            
            
            
              
              28.
              
              Pd. Beaudoin 24f.
            
            
              
              29.
              
              Pd. for books 12s.
            
            
              
              31.
              
              Gave Patsy 6f.
            
            
              
              Drew on Willincks & Van Staphorsts for 2750 florins banco.
            
            
              
              Received for the same of Mr. Grand 6000₶.
            
            
              
              Pd. Mr. Grand for the order in favr. Mr. Short ante 26. 600₶.
            
            
              
              Pd. do. what he had lent to J. Rutlege on my order 600₶.
            
            
              
              Pd. Mr. Short cash 600₶.
            
            
              
              Pd. Petit on account 200₶.
            
            
              
              Gave Nomeny for his expences going express to Havre 96₶.
            
          
        